Citation Nr: 1438897	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of service connection for right ear hearing loss.  

2.  Whether new and material evidence has been received in order to reopen a claim of service connection for a right shoulder injury.

3.  Whether new and material evidence has been received in order to reopen a claim of service connection for residuals of a back injury.

4.  Whether new and material evidence has been received in order to reopen a claim of service connection for hypertension.  

5.  Entitlement to service connection for a left leg disorder.  

6.  Entitlement to service connection for a right leg disorder.  

7.  Entitlement to service connection for a left shoulder disorder.  

8.  Entitlement to service connection for a heart murmur.  

9.  Entitlement to service connection for a vision disorder.  

10.  Entitlement to an initial compensable rating for left ear hearing loss.  

11.  Entitlement to an effective date prior to September 9, 2010, for the grant of service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969 and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the Veteran's January 2013 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in March 2013, he submitted a form indicating that he wanted to withdraw his request for a Board hearing.  The Veteran's case was certified to the Board in May 2014.

Thereafter, in July 2014, within 90 days of the certification of the case, the Veteran, via his representative, requested a Board video-conference hearing before a Veterans Law Judge.  Therefore, a remand is necessary in order to afford the Veteran his requested Board video-conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

